Citation Nr: 0834841	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  05-12 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to recognition as the helpless child of a 
deceased veteran for the purpose of entitlement to Dependency 
and Indemnity Compensation (DIC).


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active service from November 1955 to July 
1965.  He died in August 1993.  The appellant is the 
veteran's daughter and is claiming VA benefits as the child 
of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied entitlement to DIC based on 
the appellant's application as a "helpless child."

In August 2008, the Board remanded the veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development. 


FINDINGS OF FACT

The appellant stated that she was married, and in February 
1991 her marriage was dissolved by divorce, and there is no 
evidence that her marriage was voided or annulled by 
competent legal authority.


CONCLUSION OF LAW

The appellant is not entitled to dependency and indemnity 
compensation as the helpless child of the veteran.  38 
U.S.C.A. §§ 101, 1318, 1542 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.55, 3.57 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If 
VCAA notice is provided after the initial decision, however, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).  The claim was remanded in August 2008 for 
further development and consideration to satisfy these 
requirements. 

As will be discussed below, generally, a person who had been 
married cannot receive benefits as a helpless child.  The 
Board remanded this claim to afford the appellant a hearing 
before a Veterans Law Judge and to obtain evidence regarding 
whether the veteran qualified for the benefit under 
exceptions to that rule, i.e., that her marriage was rendered 
void or annulled.  Numerous attempts documented in the record 
to obtain her current mailing address or telephone number 
were unsuccessful, however.  As the burden was on the 
appellant to provide the VA with current information to 
enable communication with her, and she did not meet this 
burden, VA was unable to obtain additional information which 
might have supported her claim.  Although VA has a statutory 
duty to assist the appellant in developing evidence pertinent 
to a claim, the appellant also has a duty to assist and 
cooperate with VA in developing evidence; the duty to assist 
is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991).  In summary, VA has done everything reasonably 
possible to notify and to assist the appellant and no further 
action is necessary to meet the requirements of the VCAA.

Analysis

The appellant seeks DIC benefits as a helpless child of a 
deceased veteran.  In her March 2004 claim, the appellant 
stated that she had been married previously.  In her July 
2004 notice of disagreement, the appellant indicated that she 
divorced in February 1991.  In March 2005 correspondence, the 
appellant's mother stated that the only reason the 
appellant's husband married her was because he thought "a 
wife can't testify against her husband, if they are married.  
So they married and when [the appellant's] husband found out 
shortly thereafter (2 weeks later), that it was not true, he 
left, did not communicate with [the appellant], nor help her 
in any way."  

In part, an eligible child of a veteran may be entitled to 
dependency and indemnity compensation if at the time of the 
veteran's death.  38 U.S.C.A. § 1318.  A child must be 
"unmarried" and must be either under the age of 18, have 
become permanently incapable of self-support before the age 
of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57(a)(1).

Under 38 U.S.C.A. § 103(e), marriage of a child shall not bar 
the furnishing of benefits if the marriage was void or has 
been annulled by a court having basic authority to render 
annulment decrees, unless it is determined by VA that the 
annulment was obtained through fraud by either party or by 
collusion.  38 U.S.C.A. § 103(e); 38 C.F.R. § 3.55(b)(1).  
There is no competent evidence of record that the veteran's 
marriage was rendered void or annulled.  Since the 
appellant's marriage was terminated by divorce in February 
1991, the provisions of 38 U.S.C.A. § 103(e) and 38 C.F.R. § 
3.55(b)(2), pertaining to a marriage of a child terminated 
prior to November 1, 1990, do not apply.

Because of the appellant's disqualifying marital impediment, 
the Board does not need to consider the factors regarding 
whether she became permanently incapable of self-support by 
reason of mental or physical defect at the date of attaining 
the age of 18 years.  See 38 C.F.R. § 3.356(a).  Thus, the 
Board finds that the appellant is not entitled to recognition 
as the helpless child of a deceased veteran for the purposes 
of entitlement to DIC.

As the preponderance of the evidence is against the 
appellant's claim, the benefit-of- the-doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990). 


ORDER

Entitlement to recognition as the helpless child of a 
deceased veteran for the purpose of entitlement to DIC is 
denied.



____________________________________________
MICHAEL T. OSBORNE 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


